 1

 2

 3

 4

 5

 6

 7

 8                     UNITED STATES DISTRICT COURT

 9                    CENTRAL DISTRICT OF CALIFORNIA

10

11   DON MARTIN,                      Case No. CV 19-8436 TJH (SS)

12                  Plaintiff,

13        v.                                   JUDGMENT

14   CITY OF LOS ANGELES, et al.,

15                  Defendants.

16

17        Pursuant to the Court’s Order Accepting Findings, Conclusions
18   and Recommendations of United States Magistrate Judge,
19

20        IT IS HEREBY ADJUDGED that the above-captioned action is
21   dismissed without prejudice.
22

23   DATED: DECEMBER 11, 2019
24                                      TERRY J. HATTER, JR.
                                        UNITED STATES DISTRICT JUDGE
25

26

27

28
